Case 7:20-cr-00327-VB Document 35 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee nee ee eee ewe ee ee ee ee ee oe oe xX

UNITED STATES OF AMERICA |

v. ORDER |

RAHMEL NASH; and 20 CR 327 (VB) |

FRANK DELORENZO,
Defendants. :

penne en ene nee een eee nee ener ence enn eee ennenene Xx |

A status conference in this matter is scheduled for December 3, 2020, at 11:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by
telephone conference call provided that defendants, after consultation with counsel, waive their
right to be physically present and consent to appear by telephone.

Accordingly, it is hereby ORDERED:

1. By November 19, 2020, defense counsel shall advise the Court in writing as to
whether their clients waive their right to be physically present and consent to appear by
telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: September 21, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
